DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Quayle
This application is in condition for allowance except for the following formal matters: 

Claim Objections
Claims (1, 9, 17) are objected to because of the following informalities:  
In claim 1, line 4, 6, 10 the limitation of “the images of the items” should be rewritten as “the one or more images of the items”.  In lines 4-5, the limitation of “the catalog entries” should be rewritten as “the one or more catalog entries”.  
In claim 9, line 5-7, 9 the limitation of “the images of the items” should be rewritten as “the one or more images of the items”.  In line 6, the limitation of “the catalog entries” should be rewritten as “the one or more catalog entries”.  
In claim 1, line 6, 8-9 the limitation of “the images of the items” should be rewritten as “the one or more images of the items”.  In lines 6-7, the limitation of “the catalog entries” should be rewritten as “the one or more catalog entries”.  Appropriate correction is required.

Allowable Subject Matter
Claims (1-20) are allowed.
Prior art of record fails to teach the underlined portion:
1. A computer-implemented method comprising: receiving a catalog comprising one or more catalog entries, each catalog entry comprising one or more images of an item and data about the item; applying labels to the images of the items in the catalog entries based on the data about the items in the catalog entries; sorting the images of the items into clusters using cluster analysis based on the labels applied to the images of the items, wherein each cluster comprises one or more of the labels as categories of the cluster; receiving additional images based on searching for the categories of the clusters; generating generative adversarial network (GAN) training data sets from the images of the items, the additional images, and the categories of the clusters, wherein each of the GAN training data sets is based on a different cluster; training GANs with the GAN training data sets; generating, with the GANs, generated images comprising images of generated items; and replacing the images of generated items in the generated images with images of items from the catalog entries to create feature model training images, wherein a feature model training data set comprises the feature model training images.

9. A computer-implemented system for training data generation for visual search model training comprising: one or more storage devices; and a processor that receives a catalog comprising one or more catalog entries, each catalog entry comprising one or more images of an item and data about the item, applies labels to the images of the items in the catalog entries based on the data about the items in the catalog entries, sort the images of the items into clusters using cluster analysis based on the labels applied to the images of the items, wherein each cluster comprises one or more of the labels as categories of the cluster, generate generative adversarial network (GAN) training data sets from the images of the items, the additional images, and the categories of the clusters, wherein each of the GAN training data sets is based on a different cluster, train GANs with the GAN training data sets, generate, with the GANs, generated images comprising images of generated items, and replace the images of generated items in the generated images with images of items from the catalog entries to create feature model training images, wherein a feature model training data set comprises the feature model training images.

17. A system comprising: one or more computers and one or more storage devices storing instructions which are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising: receiving a catalog comprising one or more catalog entries, each catalog entry comprising one or more images of an item and data about the item; applying labels to the images of the items in the catalog entries based on the data about the items in the catalog entries; sorting the images of the items into clusters using cluster analysis based on the labels applied to the images of the items, wherein each cluster comprises one or more of the labels as categories of the cluster; receiving additional images based on searching for the categories of the clusters; generating generative adversarial network (GAN) training data sets from the images of the items, the additional images, and the categories of the clusters, wherein each of the GAN training data sets is based on a different cluster; training GANs with the GAN training data sets; generating, with the GANs, generated images comprising images of generated items; and replacing the images of generated items in the generated images with images of items from the catalog entries to create feature model training images, wherein a feature model training data set comprises the feature model training images. adversarial network.

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201. The examiner can normally be reached M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        May 19, 2022